Citation Nr: 1125513	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial higher (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from July 1973 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO rating decision that, in pertinent part, awarded service connection and a noncompensable rating for bilateral hearing loss, effective November 24, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran was last afforded a VA audiological examination in March 2007.  As to a summary, the examiner indicated that the Veteran had hearing within normal limits through 2000 Hertz in both ears, with moderate to severe sensorineural loss of sensitivity from 3000 to 8000 Hertz in the right ear and moderately-severe to severe sensorineural loss of sensitivity from 3000 to 8000 Hertz in the left ear.

The Board observes that the Veteran has received treatment for his bilateral hearing loss subsequent to the March 2007 VA audiological examination.  For example, in a June 2008 letter, a private audiologist indicated that the Veteran had presented to the private otolaryngology clinic in October 2007 with a complaint of hearing loss.  The assessment included mild bilateral hearing loss at low frequencies and severe bilateral hearing loss, ranging from 65 to 90 decibels, in frequencies 3000 Hz and above.  The audiologist reported that the Veteran was using hearing aids at that time.  Additionally, the audiologist stated that he again provided the Veteran an audiological examination in May 2008, which revealed similar findings as the October 2007 examination.  The Board observes that the May 2008 audiological examination report is not included in the Veteran's claims file.    

The Board notes that the October 2007 audiological examination report did not specifically indicate whether the speech recognition scores were based on the Maryland CNC test.  Findings in that regard are necessary for properly rating the severity of the Veteran's hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board also observes that the audiologist did not provide specific hearing loss levels at each frequency in the October 2007 audiological examination report.

The Veteran has not been afforded a VA examination to assess the severity of his service connected bilateral hearing loss since March 2007, over four years ago.  Findings on private examination reports since March 2007 appear to indicate that the Veteran's hearing loss has grown more severe.  A current examination is therefore necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing problems since October 2007.  Specifically noted in this regard are records of any audiological evaluations that may have been performed for the purpose of obtaining hearing aids, as well as any additional private treatment records as referred to by the private audiologist in his June 2008 letter.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent treatment.  

2.  Arrange for the Veteran to be scheduled for a VA examination to determine the severity of his service-connected bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of service connected bilateral hearing loss should be reported in detail.    

3.  Thereafter, review the Veteran's claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss.  If the claim is denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


